Citation Nr: 1400622	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-18 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.  

2.  Entitlement to an initial disability rating higher than 50 percent for dysthymia (also claimed as anxiety, depression, high stress, and mood disorder).  

3.  Entitlement to an initial disability rating higher than 60 percent for hypothyroidism.  

4.  Entitlement to an initial disability rating higher than 30 percent for coronary atherosclerotic heart disease.  

5.  Entitlement to an initial disability rating higher than 20 percent for gout.  

6.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).

7.  Entitlement to an initial disability rating higher than 20 percent for lumbar strain with degenerative joint/disc disease.  

8.  Entitlement to an initial disability rating higher than 30 percent for postoperative septoplasty, ethmoidectomy, and sphenoidotomy, maxillary sinusitis with sinus headaches (also claimed as dyspnea).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 until his retirement in December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia; which granted, in pertinent part, service connection for lumbar strain with degenerative joint/disc disease, hypothyroidism, coronary atherosclerotic disease, gout, hypertension, and dysthymia; and which denied entitlement to service connection for hearing loss, seasonal allergic rhinitis, hemorrhoids, and total disability rating for compensation based on individual unemployability (TDIU).

In March 2013 the Veteran appeared and testified at a Decision Review Officer (DRO) hearing in Atlanta, Georgia.  A transcript of that hearing is in the claims file.

In a rating decision dated in May 2013 the RO granted service connection for bilateral hearing loss, seasonal allergic rhinitis, and internal and external hemorrhoids; each effective December 23, 2006 (the day after the Veteran's separation from active duty service).  The RO also granted entitlement to TDIU, effective December 23, 2006.  The benefit sought having been granted, these issues are no longer on appeal.

In accordance with VA's duty to maximize a claimant's benefits, the inextricably intertwined issue of entitlement to SMC, though not claimed by the Veteran, has been added and resolved by the Board in this decision.  

The issues of an initial rating higher than 20 percent for the Veteran's lumbar spine disability, and an initial compensable rating for the Veteran's postoperative septoplasty, ethmoidectomy, and sphenoidotomy, maxillary sinusitis with sinus headaches disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During a March 2013 DRO hearing, the Veteran withdrew his appeal for increased ratings for his service-connected hypertension and dysthymia disabilities.

2.  The Veteran's hypothyroidism disability has been productive of weight gain, cold intolerance, muscular weakness, sleepiness, fatigue, constipation, mental disturbance, and bradycardia since the effective date of service connection.

3.  The Veteran's arteriosclerotic heart disease has not been productive of less than 5 metabolic equivalents (METs), or an ejection fraction of less than 50 percent, or congestive heart failure at any time during the appeal period.

4.  The Veteran's service-connected gout disability, alone, has not been productive of incapacitating exacerbations, nor of chronic joint limitation of motion or ankylosis at any time during the appeal period; and there is no objective examination finding of symptom combinations productive of definite impairment of health at any time during the appeal period.

5.  Throughout the appeal period, the Veteran has had a single service-connected disability, hypothyroidism, rated at 100 percent, and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claims for an initial compensable rating for hypertension, and for an initial disability rating higher than 50 percent for dysthymia (also claimed as anxiety, depression, high stress, and mood disorder), are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for an initial disability rating of 100 percent for hypothyroidism have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7903 (2013).

3.  The criteria for an initial disability rating higher than 30 percent for coronary atherosclerotic heart disease have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2013).

4.  The criteria for an initial disability rating higher than 20 percent for gout have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002 (2013).

5.  The criteria for special monthly compensation at the housebound rate have been met throughout the appeal period.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. § 3.350 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, the following appeals for higher disability ratings arise from the initial grant of service connection.  As such, the notice that was provided to the Veteran in March 2007 before service connection was granted is legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II.  Withdrawn Claims

In its March 2008 rating decision the RO granted service connection for hypertension with a 0 percent rating effective December 23, 2006; and service connection for dysthymia (also claimed as anxiety, depression, high stress, and mood disorder), with a rating of 30 percent effective December 23, 2006.  In January 2009, the Veteran filed a notice of disagreement with regard to the assigned rating for these disabilities.  In a rating decision dated in May 2009, the RO increased the rating for the Veteran's service-connected psychiatric disability to 50 percent effective January 7, 2009.  In May 2010 the Veteran perfected his appeal for a higher rating for his service-connected hypertension disability and his service-connected psychiatric disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

During a March 2013 DRO hearing the Veteran withdrew his appeal for a compensable rating for his service-connected hypertension, and his appeal for a rating higher than 50 percent for his service-connected psychiatric disability.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.  38 U.S.C.A. § 7105.

III.  Increased Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Thyroid

In March 2008 the RO granted service connection for hypothyroidism with a rating of 10 percent effective December 23, 2006.  The Veteran appealed the assigned rating.  In a rating decision dated in May 2013, the RO increased the rating to 60 percent effective December 23, 2006.  The Veteran has not withdrawn his appeal.

The Veteran's hypothyroidism has been evaluated under the provisions of Diagnostic Code 7903 throughout the appeal period.  

Under the hypothyroidism provisions of Diagnostic Code 7903, a 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  Id.  The highest rating of 100 percent rating is assigned where there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.  Id.

The evaluation of the same manifestation/symptoms under different diagnoses is to be avoided.  38 C.F.R. § 4.14.

facts

In 2005, while in service, the Veteran was diagnosed with hypothyroidism.  An echocardiogram done in December 2006 found bradycardia.

Treatment records dated in May 2007 document the Veteran as reporting swelling of the thyroid.  On VA QTC examination in December 2007, the Veteran complained of fatigability, sleepiness, tremor, emotional instability, depression, slowing of thought, poor memory, and difficulty breathing, and weight gain.  The examiner noted that the Veteran's thyroid condition had resulted in heart problems and gastrointestinal problems, and that the Veteran was taking medication for control of his thyroid disorder.  The examiner also remarked that the Veteran was obese.  Physical examination found no thyroid enlargement.  Diagnosis was hypothyroidism; "normal thyroid profile."  

On VA DBQ thyroid examination in March 2013, the Veteran complained of fatigue, weight gain, and muscle weakness.  According to the examiner, the Veteran's hypothyroidism was productive of fatigability, constipation, mental sluggishness, mental disturbance, muscular weakness, weight gain, sleepiness, and cold intolerance.  Physical examination found no abnormality of the eyes, neck, pulse, or reflexes.  Laboratory work found TSH of 1.60 mIU/L, T4 of 2.4 percent, and T4 Uptake of 31 percent, but CBC results were within normal limits.  An echocardiogram was not done.  Diagnosis was hypothyroidism, which the examiner said was "active."

analysis

According to the evidence of record, the Veteran's hypothyroid disability is productive of mental disturbance, fatigue, sleepiness, constipation, cardiovascular involvement, muscular weakness, weight gain, and cold intolerance; however, the Veteran is already compensated for mental disturbance, fatigue, and sleepiness as symptoms of his service-connected psychiatric disability (Diagnostic Code 9433), and VA regulations proscribe the evaluation of the same manifestation/symptoms under different diagnoses (pyramiding).  See 38 C.F.R. § 4.14.  His fatigue is also already contemplated by, and he is compensated for fatigue, under the diagnostic criteria for cardiovascular/heart disease (Diagnostic Code 7005), and his sleepiness is contemplated, and he is compensated for persistent hypersomnolence, under the diagnostic criteria (Diagnostic Code 6847) for obstructive sleep apnea.  Id.  In addition, his constipation is contemplated, and he is already being compensated for constipation, as a symptom of his service-connected gastrointestinal disorder (see Diagnostic Code 7319-7346).  Id.  However, as stated before, the Veteran's hypothyroidism is also productive of weight gain, muscular weakness, and cold intolerance; and these symptoms are not contemplated by the diagnostic criteria for his other service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  There is also echocardiogram evidence of bradycardia since December 2006, and this pivotal symptom is not contemplated by the diagnostic criteria for the Veteran's service-connected coronary heart disease or any of his other service-connected disabilities.  There is also no evidence of record which indicates that the Veteran's bradycardia is totally unrelated to his hypothyroidism.  Mittleider (providing, in effect, that where the extent of impairment attributable to a service-connected disability has not been distinguished from another disorder, the benefit-of-the-doubt doctrine directs that all such impairment be attributed to the service-connected disability).  Therefore, and according the Veteran all reasonable doubt (38 C.F.R. § 4.3), the Board finds that the Veteran's symptoms more closely approximate the criteria for a 100 percent disability rating throughout the appeal period.  Id.  

B.  Coronary atherosclerotic heart disease

In March 2008 the RO granted service connection for coronary atherosclerotic heart disease with a rating of 30 percent effective December 23, 2006.  The Veteran has appealed the assigned rating.  The Veteran's coronary atherosclerotic heart disease has been evaluated under the provisions of Diagnostic Code 7005 throughout the appeal period.

Under Diagnostic Code 7005, a 30 percent rating is warranted when the coronary heart disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.  The next higher rating of 60 percent is warranted if there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  The highest rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest, and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

facts

The Veteran underwent a heart catheter during service in March 2005, and he has complained of chest pain throughout the appeal period.   

An electroencephalogram of the heart in December, 2006, revealed normal morphology.  Physical examination of the heart by a private provider in 2006 and 2007 found no palpable thrills, lifts, heaves, or bulges on the anterior chest wall and regular rate and rhythm, without murmur.

On VA general medical examination in May 2007, heart rhythm was regular, with no murmurs or clicks, and there was no jugular venous distention or pericardial rub.  Left and right chest auscultation were normal.

On VA QTC examination in December 2007, heart rhythm was regular, with no heaves, thrills, murmurs, or gallops.  The physician added that there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  

On VA DBQ heart examination in March 2013, the Veteran complained of shortness of breath, chest pain, dizziness, and fatigue.  The examiner noted that the Veteran had not had a myocardial infarction, congestive heart failure, or cardiac arrhythmia.  Physical examination found the heart with regular rate and rhythm.  Heart sounds were normal, and auscultation of the lungs was clear.  An electrocardiogram revealed nonspecific T-wave abnormality, with left ventricular ejection fraction of 65 percent.  METs was estimated as between 5-7.  The examiner added that there was no evidence of cardiac hypertrophy or dilatation, and that the Veteran's heart disease did not impact his ability to work.

analysis

The record contains no evidence of less than 5 METs at any time during the appeal period.  There is also no clinical evidence of left ventricular dysfunction with an ejection fraction of 50 percent or less; or of chronic congestive heart failure.  The criteria for an initial disability rating higher than 30 percent for coronary artery disease are therefore not met at any time during the appeal period; and a staged rating is in turn not warranted.  Fenderson.

Reasonable doubt has not been accorded because the evidence is wholly against the claim; it is not in equipoise.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  Gout 

In March 2008 the RO granted service connection for gout with a rating of 0 percent effective December 23, 2006.  The Veteran appealed the assigned rating.  In a rating decision dated in May 2013 the RO increased the rating for the Veteran's service-connected gout to 20 percent effective December 23, 2006.  The Veteran has not withdrawn his appeal.  The Veteran's gout disability has been evaluated under the provisions of Diagnostic Code 5017 throughout the appeal period.

Diagnostic Code 5017 provides for evaluation of gout under the "rheumatoid arthritis" provisions of Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under Diagnostic Code 5002, rheumatoid arthritis warrants a 100 percent rating when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent rating is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent rating is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

facts

VA treatment records relate complaints of ankle and knee pain, and advise that the Veteran is on medication for hyperuricemia.  

On VA general medical examination in May 2007, the Veteran reported that he was taking medication for gout with good results, and no side effects.

On VA QTC examination in December 2007, the Veteran's gait was abnormal and he was limping.  Urinalysis was "absent of protein, sugar, RBC, hyaline casts and granular casts."

On VA DBQ gout examination in March 2013, the Veteran complained of pain and swelling in his left hand and wrist, and in both ankles and knees.  Testing found uric acid of 8.9.  According to the examiner, the Veteran's gout is productive of exacerbations, but these exacerbations are not incapacitating.  The examiner added that there was no weight loss or anemia secondary to gout, and that the Veteran's gout, alone, does not preclude his ability to work.  

In addition to gout, the Veteran is also service-connected, and is compensated, for right and left knee arthritis.  See 38 C.F.R. § 4.14.

analysis

The record does not contain objective examination findings of definite impairment of health secondary to gout.  There is also no evidence of weight loss or anemia secondary to gout; no record of any chronic joint limitation or ankylosis secondary to gout; and no record of any incapacitating exacerbations during the appeal period.  The criteria for an initial disability rating higher than 20 percent for gout are therefore not met, and a staged rating is in turn not warranted.  Fenderson.  Reasonable doubt has not been accorded as there is no probative evidence favorable to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

TDIU, Extraschedular Consideration

The Board is mindful that in an initial rating claim, a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record (Rice v. Shinseki, 22 Vet. App. 447 (2009)); and notes that this Veteran has also already been granted individual unemployability, throughout the appeal period, based on his service-connected thyroid, heart, and gout disabilities. 

The Board has also considered whether the Veteran's coronary atherosclerotic disease and gout present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  

Under 38 C.F.R. § 3.321(b)(1) (2013), an extra-schedular rating may be awarded.  The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id.  at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

Here, the rating schedule reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence.  The schedular rating criteria for coronary artery disease (Diagnostic Code 7005) provides for higher ratings based on the impact of the disease on the individual's energy and effort, and on the severity of the disease process, including congestive heart failure; and the schedular rating criteria for gout (Diagnostic Codes 5017 and 5002), specifically provide for increased ratings based on the severity of exacerbations.  In this case, considering the lay and medical evidence, the Veteran's heart disease has been manifested by chest pain, reduced ventricular function, and reduced METs, and the disability of gout has been manifested by pain resulting in exacerbations, though not incapacitating.  His symptoms are contemplated by the schedular rating criteria.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's heart disease and gout do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized frequently for these conditions.  As to employment, March 2013 examiners noted that the Veteran's heart disease did not impact his ability to work and the Veteran's gout did not preclude his ability to work.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

SMC 

VA has a well-established duty to maximize a claimant's benefits, including to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, the Veteran has a single service-connected disability (hypothyroidism) rated as total (100 percent) throughout the appeal period; i.e., since December 23, 2006.  He has also been service-connected and rated, since December 23, 2006, as follows:  

* 50 percent rating for sleep apnea, 
* 30 percent rating for dysthymia (50 percent since January 7, 2009), 
* 30 percent rating for postoperative septoplasty, ethmoidectomy, and sphenoidotomy, maxillary sinusitis with sinus headaches, 
* 30 percent rating for coronary atherosclerotic heart disease, 
* 20 percent rating for gout, 
* 20 percent rating for lumbar spine with degenerative joint/disc disease,
* 10 percent rating for left plantar calcaneal spur,
* 10 percent rating for left hand 5th digit strain, status post fracture,
* 10 percent rating for right knee arthritis and patellofemoral syndrome,
* 10 percent rating for left knee arthritis,
* 10 percent rating for bilateral tinnitus,
* 10 percent rating for hiatal hernia and irritable bowel syndrome,
* 10 percent rating for cholecystectomy scar,
* 10 percent rating for right wrist carpal tunnel syndrome,
* 10 percent rating for left wrist carpal tunnel syndrome.

Because the Veteran has had a single service-connected disability rated as 100 percent disabling throughout the appeal period, and additional, independent service-connected disabilities of more than 60 percent throughout the appeal period, the criteria for a grant of SMC at the housebound rate are met, throughout the appeal period.  38 U.S.C.A. § 1114(s).


ORDER

The appeal for an initial compensable rating for hypertension is dismissed.

The appeal for an initial disability rating higher than 50 percent for dysthymia (also claimed as anxiety, depression, high stress, and mood disorder) is dismissed.

An initial disability rating of 100 percent for hypothyroidism is granted; subject to the laws and regulations governing the award of monetary benefits.

An initial disability rating higher than 30 percent for coronary atherosclerotic heart disease is denied.

An initial disability rating higher than 20 percent for gout is denied.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted; subject to the laws and regulations governing the award of monetary benefits.


REMAND

In its March 2008 rating decision the RO granted service connection for postoperative septoplasty, ethmoidectomy, and sphenoidotomy, maxillary sinusitis with sinus headaches (also claimed as dyspnea).  In a January 2009 notice of disagreement the Veteran contested the assigned rating for his newly service-connected postoperative maxillary sinusitis with sinus headaches disability.  In a rating decision dated in May, 2013, the RO increased the rating to 30 percent effective December 23, 2006.  As this is not the highest possible rating (see AB, 6 Vet. App. 35, 39 (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise), and as the Veteran has not withdrawn his notice of disagreement, remand for issuance of a Statement of the Case, which has not been done, is warranted.  Manlincon v. West, 12 Vet. App. 238 (1999) (Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).

In addition to the foregoing, according to a March 2013 VA DBQ lumbar spine examination report, straight leg raising was negative and posture and gait were normal.  The examiner also said that the Veteran did not use any assistive devices for ambulation.  However, during his March 2013 RO hearing the Veteran testified that he was barely able to stand or lift his legs during the March 2013 examination due to his back pain, and that the examiner himself facilitated the Veteran's movements during range of motion testing (see Transcript, pp. 21-22).  Moreover, on VA QTC examination in December 2007 the physician observed that gait was abnormal and the Veteran was limping, and stated that the Veteran "requires a cane for ambulation because it helps him ambulate."  See also May 2008 VA treatment record --"ambulates via cane."  In order to accurately assess the severity of the Veteran's lumbar spine disability and clarify if the Veteran uses a cane for ambulation on account of his service-connected lumbar spine disability, remand for a new VA examination is needed.  38 C.F.R. § 3.326(a).  On remand all VA treatment records dated after January 2010 should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case, in compliance with 38 C.F.R. § 19.29, on the issue of entitlement to a higher initial rating for the Veteran's service-connected postoperative septoplasty, ethmoidectomy, and sphenoidotomy, maxillary sinusitis with sinus headaches disability.

The Veteran must be informed that in order to perfect an appeal on the issue, he must timely file a substantive appeal, following the issuance of the statement of the case.

2.  Ensure that all VA treatment records dated after January 2010 have been associated with the claims file, either physically or electronically.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge regarding his lumbar spine complaints and limitations.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completion of steps 2 and 3, afford the Veteran a VA examination with regard to his claim for a higher rating for his service-connected lumbar spine disability.  The claims file should be made available to, and reviewed by, the examiner.  All indicated tests, including active range of motion testing, should be done, and all findings must be reported in detail.  

In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also state whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups); and, to the extent possible, provide a clinical assessment of the functional impairment on repeated use or during flare-ups.  Any additional functional impairment on repeated use or during flare-ups should be expressed in terms of the degree of additional range of motion loss.  Additionally, the examiner should provide a clinical assessment of the impact of the Veteran's service-connected back disability on his activities of daily living, including noting whether use of an assistive device is required for ambulation on account of his service-connected lumbar spine disability.

A rationale for all opinions should be set forth in the examination report.

5.  After completion of step 4, readjudicate the claim for an increased rating for the Veteran's lumbar spine disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


